

116 HR 7531 IH: Infectious Disease Epidemic and Pandemic Preparedness Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7531IN THE HOUSE OF REPRESENTATIVESJuly 9, 2020Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to increase Federal efforts to prepare for and respond to public health emergencies with respect to the spread of infectious diseases, and for other purposes.1.Short titleThis Act may be cited as the Infectious Disease Epidemic and Pandemic Preparedness Act.2.Increased preparation and response for infectious diseases(a)National Medical CommandTitle III of the Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after section 319M the following:319N.National Medical Command(a)EstablishmentThe Secretary, in consultation with the appropriate Federal agencies and departments, shall establish an interagency task force to be known as the National Medical Command to prepare for and respond to a public health emergency for which a declaration is in effect under section 319 with respect to an infectious disease.(b)DutiesThe National Medical Command shall—(1)coordinate measures between Federal agencies to prevent and respond to a public health emergency described in subsection (a);(2)taking into consideration the coordinated strategy required under section 2802(a), develop a strategic plan to respond to a pandemic, including identifying strategies that may not be identified in such coordinated strategy; and(3)in coordination with the Director of the Centers for Disease Control and Prevention, develop a public health surveillance system with respect to any infectious diseases that has a high mortality rate.(c)Membership(1)Represented offices, agencies, and departmentsThe National Medical Command shall be composed of representatives of Federal agencies, offices, and departments, which shall include the following:(A)The Centers for Disease Control and Prevention.(B)The National Institute of Allergy and Infectious Diseases.(C) The Office of the Assistant Secretary for Preparedness and Response of the Department of Health and Human Services.(D)The Office of Global Affairs of the Department of Health and Human Services.(E)The Occupational Safety and Health Administration.(F)The Federal Emergency Management Agency.(G)The Department of Defense.(H)The Department of Transportation.(I)The Department of State.(J)The Environmental Protection Agency.(K)The National Security Council.(L)The Agency for International Development.(M)The intelligence community.(2)RequirementsEach representative under paragraph (1) shall—(A)have appropriate technical expertise with respect to the duties of the National Medical Command; and(B)be selected by the head of the agency, department, or office described in such paragraph.(d)National Medical CommanderThe Secretary shall appoint a chair of the National Medical Command from among the members of the National Medical Command to be known as the Medical Commander for Pandemic Preparedness and Response (in this section referred to as the Medical Commander).(e)DurationNotwithstanding section 14(a) of the Federal Advisory Committee Act, the National Medical Command shall continue in existence until otherwise provided by law..(b)Early detection and early warning systems managementSection 319D of the Public Health Service Act (247d–4) is amended—(1)in subsection (b), by inserting , in coordination with the National Medical Command after the first instance of Secretary; and(2)in subsection (c), in paragraph (1), by striking Secretary, and inserting Secretary, in coordination with the National Medical Command and.(c)Administration over National Strategic StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended—(1)in paragraph (1), by striking Response and inserting Response, the Medical Commander for Pandemic Preparedness and Response,; and(2)in paragraph (2)—(A)in subparagraph (A)—(i)by striking Secretary and inserting Secretary, in collaboration with the Medical Commander for Pandemic Preparedness and Response,;(ii)by striking an annual and inserting a biannual; and(iii)by inserting and September 15 after March 15; and(B)in subparagraph (B), by striking annual and inserting biannual.(d)Strategic plan To address infectious diseases(1)Strategic plan(A)In generalNot later than 1 year after the date of the enactment of this Act, the Director of the National Institutes of Health (in this section referred to as the Director), in consultation with the Director of the Biomedical Advanced Research and Development Authority and the Commissioner of Food and Drugs, shall prepare and submit to Congress a strategic plan for fiscal years 2021 through 2030 to identify, treat, and develop vaccines for infectious diseases. Such plan shall take into consideration, the coordinated strategy developed pursuant to section 2802(a) of the Public Health Service Act (42 U.S.C. 300hh–1(a)).(B)ContentThe plan under subparagraph (A) shall address the following:(i)Research of pathogens, including research on the origins of zoonotic pathogens.(ii)The development of cooperative partnerships to determine treatments and vaccines for COVID–19, and other similar infectious diseases.(iii)A strategy to fund clinical trials to determine which pathogens demonstrate a high mortality rate and high rate of infection.(iv)The development of partnerships with private entities to allow such entities to eliminate industry risk.(2)Expedited approvalThe Secretary of Health and Human Services, acting through the Commissioner of Food and Drugs, may designate a treatment or vaccine identified in the plan under this subsection as a breakthrough therapy, a fast track product, or eligible for accelerated approval as appropriate under section 506 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 356).(3)Authorization of appropriationsThere are authorized to be appropriated to the Director to carry out this subsection $1,000,000,000 for each fiscal year from 2021 through 2030.(e)Community-Based prevention strategies grant program(1)In generalThe Secretary of Health and Human Services shall award grants to community-based organizations for the purpose of preventing, identifying, tracking, and responding to infectious diseases, including reducing or eliminating health disparities with respect to race, gender, and socioeconomic status.(2)PriorityThe Secretary may give priority to organizations that prioritize vulnerable populations and the treatment of individuals who are at a higher risk of mortality as a result of an infectious disease, including—(A)the elderly;(B)children;(C)the immunocompromised;(D)the homeless; and(E)individuals who have a low income.